Exhibit 10.47

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

EXECUTION VERSION

AMENDED AND RESTATED

EXENATIDE ONCE WEEKLY SUPPLY AGREEMENT

This AMENDED AND RESTATED EXENATIDE ONCE WEEKLY SUPPLY AGREEMENT (“Agreement”)
is entered into as of November 7, 2011 (the “Effective Date”), by and between
Amylin Pharmaceuticals, Inc. (“Amylin”), a corporation organized and existing
under the laws of Delaware, and Eli Lilly and Company (“Lilly”), a corporation
organized and existing under the laws of the State of Indiana. Amylin and Lilly
are sometimes referred to herein individually as a “Party” and collectively as
“Parties.” References to “Amylin” and “Lilly” and “Party” or “Parties” shall
include their respective Affiliates.

RECITALS

 

1. On October 16, 2008, the Parties entered into a supply agreement (the
“Exenatide Once Weekly Supply Agreement”) whereby Lilly agreed to purchase from
Amylin and Amylin agreed to supply to Lilly the EQW Product (as defined below)
in commercial quantities intended for commercial sale OUS, all on the terms and
conditions set forth therein.

 

2. On even date herewith, Amylin and Lilly entered into a settlement and
termination agreement (the “Settlement and Termination Agreement”), pursuant to
which Amylin and Lilly agreed to settle certain disputes and to terminate
certain agreements between the Parties.

 

3. In furtherance of the goals set forth in the Settlement and Termination
Agreement, and in order to set forth certain obligations of the Parties during
relevant transition periods, the Parties desire to amend and restate the
Exenatide Once Weekly Supply Agreement in accordance with the terms set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Agreement, the Parties hereby agree as follows:

ARTICLE 1.

DEFINITIONS

When used and capitalized in this Agreement (other than the headings of the
Articles and Sections), including the foregoing recitals, the following terms
will have the meanings assigned to them in this Article 1 and include the plural
as well as the singular. Capitalized terms not



--------------------------------------------------------------------------------

otherwise defined herein will have the meanings assigned to them in the
Settlement and Termination Agreement.

1.1 “Agreement” has the meaning set forth in the introduction to this Agreement.

1.2 “Amended and Restated Quality Agreement” means the applicable quality
agreements between the Parties, amended and restated as of the date hereof and
as revised and amended from time to time, which describe certain quality
expectations and responsibilities relating to the Manufacture, release testing
and supply of the EQW Product to Lilly.

1.3 “Amylin” has the meaning set forth in the introduction to this Agreement.

1.4 “Amylin Confidential Information” has the meaning set forth in the
Settlement and Termination Agreement.

1.5 “Amylin Marks” means the Amylin corporate names, trademarks or trade
name(s).

1.6 “Ancillary Agreements” has the meaning set forth in the Settlement and
Termination Agreement.

1.7 “API” means active pharmaceutical ingredient.

1.8 “Applicable Laws” has the meaning set forth in the Settlement and
Termination Agreement.

1.9 “Calendar Quarter” has the meaning set forth in the Settlement and
Termination Agreement.

1.10 “Calendar Year” has the meaning set forth in the Settlement and Termination
Agreement.

1.11 “cGMP” means current good manufacturing practices for pharmaceuticals as
described in regulations promulgated by Regulatory Authorities as applicable to
the Manufacture of Product, as such regulations are in effect at the time of
Manufacturing the EQW Product.

1.12 “Commercially Reasonable Efforts” has the meaning set forth in the
Settlement and Termination Agreement.

1.13 “Components” means diluent syringes, needles, plunger backstops, plunger
rods, vial connectors, and any other items as may be agreed to by the OUSOC.

1.14 “Country Transition Date” has the meaning set forth in the Settlement and
Termination Agreement.

1.15 “cQSR” means the then current Quality System Regulations as defined in the
United States Code of Federal Regulations, 21 CFR Part 820 and, in the case of
foreign jurisdictions, comparable regulatory standards.

1.16 “Effective Date” has the meaning set forth in the introduction to this
Agreement.

 

2



--------------------------------------------------------------------------------

1.17 “EQW Product” means the Exenatide Product (whether to be used as trade,
sample or clinical trial material) or placebo developed as a fixed-dose
injection of Exenatide administered once per week for diabetes and any other
Indications for which such Exenatide Product may be approved for use and
Manufactured by Amylin in nude vials, including any Components, provided,
however, that for purposes of Sections 3.1 and 3.2, “EQW Product” shall exclude
Components.

1.18 “ESC” has the meaning set forth in the Settlement and Termination
Agreement.

1.19 “Exenatide” has the meaning set forth in the Settlement and Termination
Agreement.

1.20 “Exenatide Once Weekly Supply Agreement” has the meaning set forth in the
recitals to this Agreement.

1.21 “Facility” means the manufacturing facility commissioned by Amylin and
located at 8814, 8848 and 8874 Trade Port Drive, West Chester, Ohio, as such
facility may be from time to time approved, expanded or altered in Amylin’s sole
discretion.

1.22 “FD&C Act” has the meaning set forth in the Settlement and Termination
Agreement.

1.23 “Force Majeure” has the meaning set forth in Section 16.14 of this
Agreement.

1.24 “Forecast” has the meaning set forth in Section 5.1 of this Agreement.

1.25 “Inspection Period” has the meaning set forth in Section 7.3(a) of this
Agreement.

1.26 “Latent Defect” means defects that cause the EQW Product to fail to conform
to the applicable Specifications or otherwise fail to conform to the warranties
provided pursuant to Section 10.8 hereof, which defects are not discoverable
upon reasonable physical inspection.

1.27 “Lilly” has the meaning set forth in the introduction to this Agreement.

1.28 “Lilly Marks” means the Lilly corporate names, trademarks or trade names.

1.29 “Lilly’s Standard Costs” has the meaning set forth in Section 11.4(a)(i) of
this Agreement.

1.30 “Manufacture”, “Manufacturing” or “Manufactured” means all operations
involved in the manufacturing, quality control testing (including in-process,
disposition and stability testing), disposition (releasing or rejecting),
packaging and shipping of the EQW Product as more fully described in the MRD.

1.31 “Manufacturing Subcommittee” has the meaning set forth in Section 2.2(a) of
this Agreement.

 

3



--------------------------------------------------------------------------------

1.32 “Manufacturing Transition Activities” means the manufacturing-related
operational functions and activities that will be transitioned from Lilly to
Amylin pursuant to the Settlement and Termination Agreement and the Transition
Agreement.

1.33 “MRD” means the manufacturing responsibilities document executed by the
Parties as of the Effective Date, which sets forth written instructions
regarding the Manufacture and other technical matters including, without
limitation, testing procedures and supply of the EQW Product under this
Agreement, as amended by the Parties from time to time.

1.34 “Obsolete” has the meaning set forth in Section 11.4(a) of this Agreement.

1.35 “OUS” has the meaning set forth in the Settlement and Termination
Agreement.

1.36 “OUSOC” has the meaning set forth in the Settlement and Termination
Agreement.

1.37 “Party” or “Parties” has the meaning set forth in the introduction to this
Agreement.

1.38 “Person” has the meaning set forth in the Settlement and Termination
Agreement.

1.39 “Purchase Order” has the meaning set forth in Section 5.4 of this
Agreement.

1.40 “QLT” has the meaning set forth in Section 2.3 of this Agreement.

1.41 “Quality Audit” has the meaning set forth in Section 4.5(b) of this
Agreement.

1.42 “QWT” has the meaning set forth in Section 2.3 of this Agreement.

1.43 “Regulatory Approval” has the meaning set forth in the Settlement and
Termination Agreement.

1.44 “Regulatory Authority” has the meaning set forth in the Settlement and
Termination Agreement.

1.45 “Settlement and Termination Agreement” has the meaning set forth in the
recitals to this Agreement.

1.46 “Specifications” means the specifications and quality control testing
procedures for the Manufacturing, final release and testing of EQW Product and
labeling and packaging requirements, which may cover one or more versions of the
EQW Product, including, without limitation, EQW Product having different
physical features as set forth in the applicable Regulatory Approvals, as the
same may be modified from time to time by the Parties in accordance with the
terms of this Agreement and the Amended and Restated Quality Agreement.

1.47 “Term” has the meaning set forth in Section 11.1 of this Agreement.

1.48 “Third Party” or “Third Person” has the meaning set forth in the Settlement
and Termination Agreement.

 

4



--------------------------------------------------------------------------------

1.49 “Transition Agreement” means that transition agreement, by and between the
Parties, dated as of the date hereof, entered into in connection with the
Settlement and Termination Agreement.

1.50 “Transition Completion Date” has the meaning set forth in the Settlement
and Termination Agreement.

1.51 “US” or “United States” means the United States of America, including its
territories and possessions.

ARTICLE 2.

GOVERNANCE

2.1 Governance of Activities. Governance of the activities contemplated by this
Agreement shall be effected through the governance structure established by the
Parties in this Agreement and the Settlement and Termination Agreement.

2.2 Manufacturing Subcommittee.

(a) In accordance with the Settlement and Termination Agreement, the OUSOC shall
establish a manufacturing subcommittee (the “Manufacturing Subcommittee”), which
shall (i) coordinate and oversee supply chain activities for the EQW Product,
including Components, (ii) coordinate and oversee Manufacturing Transition
Activities with respect to the EQW Product, and (iii) serve as a forum for
communication with respect to any supply chain issues and the Manufacturing
Transition Activities relating to the EQW Product. The Manufacturing
Subcommittee shall meet as frequently as reasonably necessary to perform their
obligations as described herein.

(b) In the event that the Parties, through the Manufacturing Subcommittee, are
unable to resolve any dispute in connection with this Agreement, the
Manufacturing Subcommittee shall refer such dispute to the OUSOC for decision
pursuant to Section 8.2(c)(v) of the Settlement and Termination Agreement,
provided that all quality related disputes shall first be submitted to the QLT
and/or the QWT, as applicable, in accordance with Section 2.3. If the OUSOC is
unable to resolve such dispute, the OUSOC shall refer such dispute to the ESC
for decision pursuant to Sections 8.2(a)(iv) and (v) of the Settlement and
Termination Agreement.

2.3 QWT and QLT. As of the Effective Date, the Parties shall have established a
Quality Working Team (the “QWT”) to discuss and resolve quality-related issues
and to review data and/or perform the activities outlined in the Amended and
Restated Quality Agreement. The QWT shall meet as frequently as reasonably
necessary to perform their obligations as described herein. As of the Effective
Date, the Parties also shall have established a Quality Lead Team (the “QLT”)
responsible for strategic quality issues that arise with respect to the EQW
Product. The QLT shall meet as frequently as reasonably necessary (which shall
be no less than on a quarterly basis) to perform their obligations as described
herein. In the event that the QWT is unable to resolve any quality-related
dispute, the QWT shall refer such dispute to the QLT. Further, if the QLT is
unable to resolve such dispute, the QLT shall refer such dispute to the head of
each Party’s quality department for resolution. If despite their efforts, the
heads of each Party’s quality department are unable to resolve such dispute,
they shall refer such dispute to the Manufacturing

 

5



--------------------------------------------------------------------------------

Subcommittee for resolution. In the event that the Parties, through the
Manufacturing Subcommittee, are unable to resolve such dispute, the
Manufacturing Subcommittee shall refer such dispute to the OUSOC for decision
pursuant to Section 8.2(c)(v) of the Settlement and Termination Agreement. If
the OUSOC is unable to resolve such dispute, the OUSOC shall refer such dispute
to the ESC for decision pursuant to Sections 8.2(a)(iv) and (v) of the
Settlement and Termination Agreement.

ARTICLE 3.

PURCHASE AND SUPPLY OF EQW PRODUCT AND COMPONENTS AND

LIMITATION OF AGREEMENT

3.1 Purchase of EQW Product Requirements. Subject to the terms and conditions of
this Agreement, Lilly shall purchase from Amylin, and Amylin shall supply and
deliver to Lilly, Lilly’s requirements for the EQW Product for sale by Lilly in
the OUS in accordance with Article 5 of this Agreement; provided, however, that,
notwithstanding anything to the contrary herein, Amylin shall not have any
responsibility to package EQW Product for OUS.

3.2 OUS EQW Product Purchase Price. The purchase price per dose for each EQW
Product purchased by Lilly pursuant to Purchase Orders shall be •[…***…]. For
clarity, the foregoing purchase price shall be the fixed purchase price during
the Term for each dose of EQW Product purchased in accordance with the terms
hereof and such purchase price shall not change during the Term. Existing open
purchase orders submitted prior to the Effective Date shall be fulfilled
consistent with such purchase order and as a Purchase Order under this Agreement
(and the fixed purchase price set forth in this Agreement shall be the
applicable price therefor).

3.3 Purchase of Components. Lilly will define those Components it chooses to
purchase through Amylin for the OUS market. Subject to the terms and conditions
of this Agreement, Lilly shall purchase from Amylin, and Amylin shall cause to
be delivered by Amylin’s Third Party suppliers to Lilly, Lilly’s requirements
for any applicable Components needed for final packaging that are not included
in the EQW Product delivered to Lilly by Amylin, all for sale by Lilly in OUS
and in accordance with Article 5 of this Agreement. If, at any time, any of
Amylin’s Third Party suppliers are not able to provide Lilly with the quantity
of Components Lilly desires to purchase in accordance herewith, Amylin will
allocate supply of such Components following the procedures set forth in
Section 5.3 of this Agreement. Any changes to the Third Party suppliers will be
approved by the Manufacturing Subcommittee and the heads of each Party’s quality
department.

3.4 Component Purchase Price. The purchase price per unit for each Component
purchased by Lilly pursuant to Purchase Orders shall be as set forth in Exhibit
3.4 hereto. For clarity, such purchase price shall be the fixed purchase price
during the Term for each unit of the Component purchased in accordance with the
terms hereof and such purchase price shall not change during the Term. Existing
open purchase orders submitted prior to the Effective Date shall be fulfilled
consistent with such purchase order and as a Purchase Order under this Agreement
(and the fixed purchase price set forth in this Agreement shall be the
applicable price therefor).

 

 

 

• *** Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

ARTICLE 4.

MANUFACTURING AND QUALITY

4.1 Amended and Restated Quality Agreement. On the date hereof, the Parties
adopted the Amended and Restated Quality Agreement. The Parties shall review the
Amended and Restated Quality Agreement at least once each Calendar Year and
shall modify it from time to time as necessary through issuance of a revised
version of the Amended and Restated Quality Agreement signed on behalf of each
of the Parties by an authorized representative incorporating the modification
and stating the effective date and revision number of the modification. The
Amended and Restated Quality Agreement, as modified from time to time, will be
subject to and not inconsistent with the terms of this Agreement, the Settlement
and Termination Agreement and the Specifications. In the event the information
in the Amended and Restated Quality Agreement on the one hand, and this
Agreement or the Specifications, as applicable, on the other hand, conflict,
this Agreement or the Specifications, as applicable, will control; provided,
however, that the Amended and Restated Quality Agreement shall control for any
cGMP compliance related issues. Notwithstanding anything to the contrary herein,
in the event of a conflict between the Settlement and Termination Agreement, on
the one hand, and this Agreement, the Specifications or the Amended and Restated
Quality Agreement, on the other hand, the Settlement and Termination Agreement
shall control.

4.2 Development of MRD. On or prior to the date hereof, the Parties have
prepared and adopted the MRD. No later than thirty (30) days after the Effective
Date, the Parties shall cooperate in good faith to amend the MRD as appropriate
in light of this Agreement and the Settlement and Termination Agreement.
Thereafter, the Parties shall review the MRD at least once each Calendar Year
and shall modify it from time to time as necessary through issuance of a revised
version of the MRD signed on behalf of each of the Parties by an authorized
representative incorporating the modification and stating the effective date and
revision number of the modification. The MRD will be subject to and not
inconsistent with the terms of this Agreement, the Settlement and Termination
Agreement, and the Amended and Restated Quality Agreement. In the event the
information in the MRD, on the one hand, and this Agreement, the Settlement and
Termination Agreement or the Amended and Restated Quality Agreement, on the
other hand, conflict, the terms of the Settlement and Termination Agreement,
this Agreement or the Amended and Restated Quality Agreement, as applicable,
will control.

4.3 Manufacturing. Subject to the terms and conditions of this Agreement, Amylin
will use its Commercially Reasonable Efforts to Manufacture and supply EQW
Product to Lilly, at the times and in the quantities set forth by Lilly in a
Purchase Order and subject, however, to the quantity restrictions set forth in
this Agreement. Amylin will use its Commercially Reasonable Efforts to ensure
that each shipment of the EQW Product delivered to Lilly: (a) will have been
Manufactured in accordance with the Specifications and cGMP in effect at the
time of Manufacture, (b) will not be adulterated or misbranded within the
meaning of the FD&C Act, (c) will not have been Manufactured or sold in
violation of any Applicable Laws in any material respect, and (d) will have been
Manufactured in accordance with applicable Regulatory Approvals, including all
regulatory requirements as defined in the applicable EQW Product

 

7



--------------------------------------------------------------------------------

registration (e.g., European dossier) as provided by Lilly to Amylin (whether
prior to the Effective Date or during the Term).

4.4 Modifications.

(a) The Parties do not anticipate that the applicable Manufacturing process or
Specifications hereunder will be modified during the Term.

(b) Notwithstanding Section 4.4(a), each Party shall notify the other Party as
soon as practicable after becoming aware of any modifications to the
Manufacturing process or Specifications that have been requested by a Regulatory
Authority or that are required by Applicable Laws. For clarity, such
notification shall be provided to the other Party prior to any commitments being
made to the Regulatory Authority with respect to the requested modification and
no commitments shall be made to such Regulatory Authority with respect to the
requested modification without the prior written consent of Amylin. Amylin shall
use its Commercially Reasonable Efforts to implement any modifications to the
Manufacturing process or Specifications that have been requested by a Regulatory
Authority or that are required by Applicable Laws in consultation with the
Manufacturing Subcommittee, provided that the manner in which the request of a
Regulatory Authority or the requirements of Applicable Laws are complied with
shall be reasonably determined by Amylin.

(c) Notwithstanding Section 4.4(a), in the event that either Party desires a
modification to the Manufacturing process or Specifications (other than a
modification requested by a Regulatory Authority or required by Applicable
Laws), such Party shall provide the other Party with reasonable advance notice
of such proposed modification and will consult with, and consider in good faith
the reasonable comments of, such other Party regarding such proposed
modification. Notwithstanding the foregoing, any such modification to the
Manufacturing process or Specifications proposed by Lilly shall be subject to
approval by Amylin in writing in accordance with Section 4.4(d) prior to the
implementation of any such proposed modification.

(d) Any request to modify the Manufacturing process or Specifications of the EQW
Product supplied hereunder during the Term, including any modification requested
by any Regulatory Authority or required by Applicable Laws, shall be discussed
by the QLT. Following such discussion, the QLT shall make a recommendation to
Amylin with respect to whether such proposed modification should be implemented
prior to implementation of, or filing with any Regulatory Authority regarding,
such proposed modification. For clarity, Amylin shall remain responsible for
compliance with Section 4.3. Any modification to the Manufacturing process or
the Specifications will be in accordance with the terms of the Amended and
Restated Quality Agreement, except in the case of any conflict between the terms
and conditions of the Amended and Restated Quality Agreement, on the one hand,
and this Agreement, on the other hand, in which event this Agreement shall
control.

(e) Amylin shall be responsible for its costs and expenses, and any and all
reasonable costs and expenses incurred by Lilly after the Effective Date
(including, but not limited to, the costs and expenses of the preparation and
filing with any Regulatory Authority of any regulatory documentation in the US
and OUS) to the extent required to implement any modifications to the
Manufacturing process or Specifications as contemplated herein.

 

8



--------------------------------------------------------------------------------

4.5 Audit; Safety; Applicable Laws.

(a) Quality Control and Assurance. Amylin will perform quality control testing
and quality oversight on the EQW Product to be delivered to Lilly hereunder in
accordance with this Agreement, the Amended and Restated Quality Agreement, the
MRD, the Specifications and cGMP.

(b) Quality Audit of the Facility by Lilly Representatives. Upon no less than
•[…***…] advance written notice to Amylin and in accordance with the terms of
the Amended and Restated Quality Agreement, no more than […***…], Amylin will
permit Lilly’s representatives (such representatives to be reasonably acceptable
to Amylin) to conduct an audit of the Facility during regular business hours for
the purpose of conducting a quality control inspection to assure cGMP compliance
of the Facility used in the Manufacturing of EQW Product to be delivered to
Lilly (the “Quality Audit”); provided, however, that such restriction of […***…]
shall not apply in cases where Lilly attends an audit or inspection conducted by
a Regulatory Authority. In addition, Lilly representatives shall have the right
to re-inspect the Facility, upon reasonable advance written notice to Amylin and
during regular business hours: (i) to ensure appropriate remedial actions are
being taken in response to a significant adverse finding identified during a
prior Lilly Quality Audit of the Facility, (ii) if an audit of the Facility
conducted by a Regulatory Authority results in a critical finding, or (iii) if
any EQW Product is, or has the potential to be, recalled from the market by
either Amylin and/or Lilly due to Manufacturing issues. Lilly representatives
will be advised of the confidentiality obligations under this Agreement, and
will follow such security, safety and facility access procedures as are
reasonably designated by Amylin. Amylin may require that at all times the Lilly
representatives be accompanied by an Amylin representative to assure protection
of Amylin Confidential Information or confidential information of a Third
Person, if applicable. Amylin will respond in writing to any written audit
observation provided by Lilly within […***…] (or such shorter period of time as
required pursuant to the Amended and Restated Quality Agreement) in the form of
an action plan, which shall be mutually agreed upon by the Parties prior to
implementation (agreement not to be unreasonably withheld or delayed).

Notwithstanding the above, Amylin shall provide Lilly with the right to conduct
pre-inspection assessments and reviews of the Facility prior to the date on
which an OUS Regulatory Authority will be conducting an EQW Product pre-approval
inspection. Amylin shall reasonably cooperate with Lilly to address any needed
actions identified.

(c) Safety Procedures. Amylin will have responsibility for developing, adopting
and enforcing safety procedures for the handling and production of EQW Product
by Amylin and the handling and disposal of all waste relating thereto. Such
responsibility of Amylin will terminate as to that particular EQW Product upon
delivery thereof to Lilly’s common carrier.

(d) Applicable Laws. Lilly and Amylin will each comply with all Applicable Laws
in performing its obligations hereunder, including, without limitation, laws
with respect to the protection of the environment.

 

 

 

• *** Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

4.6 Access to the Facility. Lilly will be permitted, in its discretion, to have
•[…***…]in the plant at the Facility. The scope of such […***…]s role in the
Facility will be as set forth in the Amended and Restated Quality Agreement. The
Parties acknowledge that the foregoing rights are not intended to permit Lilly
any level of audit rights in addition to those described in Section 4.5 above.
Lilly will comply with Amylin’s written instructions established to enhance the
safety or security of the Facility or of persons at or near the Facility.

4.7 Records. Each of the Parties shall keep accurate records of its activities
under this Agreement to the extent required by Applicable Law and in accordance
with the Amended and Restated Quality Agreement. Access to such records will be
made available by Amylin to Lilly during normal business hours upon Lilly’s
reasonable written request. The provisions of this Section 4.7 shall not
supersede the audit provisions set forth in Section 4.5. Amylin further agrees
to provide Lilly with such information regarding the Manufacture and testing of
EQW Product hereunder as may be required to obtain or maintain Regulatory
Approval of EQW Product or as may otherwise be required or requested by any
Regulatory Authority.

ARTICLE 5.

PURCHASE OF EQW PRODUCT; FORECASTS

5.1 Forecasts. Lilly will submit to Amylin no later than thirty (30) days after
the Effective Date an initial forecast (such initial forecast, as updated from
time to time as provided below, the “Forecast”) of Lilly’s anticipated purchase
requirements of EQW Product for OUS for the two-year period after the Effective
Date. Thereafter, no later than forty-five (45) days prior to the commencement
of each Calendar Quarter following the Effective Date, Lilly shall provide to
Amylin a good faith update to the Forecast of the quantity of EQW Product that
Lilly expects to require from Amylin during the remainder of the Term. The
Parties agree that the Forecast will be used for planning purposes only and will
not be binding on either Party.

5.2 Safety Stock. The Manufacturing Subcommittee shall mutually agree upon the
appropriate levels of safety stock of EQW Product and Components (as applicable)
to be maintained by each Party, in the case of Lilly, for use OUS, and in the
case of Amylin, for use in the US. After the Effective Date, the Manufacturing
Subcommittee shall review safety stock targets of EQW Product (including, for
clarity, Components), and other critical raw materials to be used in the
Manufacture of EQW Product on at least a semi-annual basis and review
performance against such targets on at least a quarterly basis. In determining
the appropriate levels of safety stock, the Manufacturing Subcommittee shall
from time to time as appropriate reduce safety stock levels in anticipation of
the end of the Term, taking into account the Settlement and Termination
Agreement, the Transition Agreement and the Parties’ shared goal of minimizing
or avoiding to the extent possible inventory obsolescence in connection with the
implementation of the Settlement and Termination Agreement and the Transition
Agreement.

 

5.3 Limitations of Supply.

 

 

 

• *** Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

(a) In General. Amylin will use its Commercially Reasonable Efforts to make
available at least one hundred twenty percent (120%) of the Forecast. If, at any
time, Amylin anticipates that it will be unable to supply in whole or in part
the quantities of EQW Product (including any Component thereof) set forth in a
Lilly Purchase Order for any reason, including without limitation, Force
Majeure, Amylin will inform Lilly in writing as soon as possible (email
notification is permissible) of such anticipated shortfall. Amylin will also
notify Lilly of the underlying reason for the shortfall, the remedial measures,
the date such inability to supply the full order of EQW Product (or any
Component thereof) is expected to end, and the amount of EQW Product (or any
Component thereof) to be delivered to Lilly on such date. In the event fewer
units of EQW Product (or any Component thereof) are available than Lilly desires
to purchase, Amylin shall allocate available EQW Product (or any Component
thereof) for the anticipated shortage period on a pro rata basis based upon the
Forecast for such period and Amylin’s then-current demand forecasts for EQW
Product for the US for such period prepared in good faith in the ordinary course
prior to such shortfall arising provided, however, that if Lilly believes that
the amount of EQW Product (or any Component thereof) that is allocated to Lilly
is not its pro rata allocation based upon such forecasts, Lilly may request
that, and in such event the Parties shall, promptly meet to discuss and resolve
the issue, provided that such request is promptly made and Amylin shall not be
required to provide Lilly with its then-current demand forecasts or any
information included therein. If, after such meeting, the Parties are unable to
agree on the appropriate allocation, such matter shall be submitted on an
expedited basis to an independent Third Party selected by the Manufacturing
Subcommittee, who shall, using the applicable Forecast and Amylin’s then current
demand forecasts for the same period covered by the Forecast, determine on an
expedited basis the appropriate pro rata allocation. The determination of such
Third Party regarding such pro rata allocation shall be binding, absent manifest
error.

(b) Limitations of API. In the event of a limitation of supply of API, Amylin
agrees that it shall not adversely impact the supply of EQW Product to Lilly by
unreasonably allocating such limited API disproportionately to any other
Exenatide-containing product.

5.4 Purchase Orders. Lilly will purchase EQW Product (including, for clarity,
Components) solely by submitting to Amylin written purchase orders (each, a
“Purchase Order”). Purchase Orders will be submitted by Lilly within ten
(10) calendar days after the beginning of each Calendar Quarter. Lilly shall not
submit Purchase Orders for less than the minimum lot size (as set forth on
Exhibit 5.4), or multiples thereof, unless otherwise agreed by the Parties in
writing. The terms and conditions of this Agreement will be controlling over any
terms and conditions in any such Purchase Orders, Amylin’s acknowledgement
forms, or any other forms. Upon submission to Amylin in accordance with this
Section 5.4, a Purchase Order shall be deemed accepted by Amylin, except to the
extent it exceeds 120% of the most recent applicable Forecast; provided,
however, that acceptance of a Purchase Order shall not guarantee that Amylin
will have supply sufficient to fill such Purchase Order at the time such
Purchase Order is submitted, it being agreed that Amylin shall fill such
Purchase Order as soon as sufficient supply is available in accordance with
Section 5.3. Lilly will submit each such Purchase Order to Amylin at least
ninety (90) days in advance of the date specified in each Purchase Order by
which delivery of the EQW Product is required. Notwithstanding the foregoing,
Amylin will use Commercially Reasonable Efforts, but will not be obligated, to
meet any request of Lilly for delivery of EQW Product in less than ninety
(90) days, and further, Amylin will attempt, but will not be obligated, to
accommodate any reasonable changes requested by Lilly in delivery schedules for
EQW Product following

 

11



--------------------------------------------------------------------------------

Amylin’s receipt of Purchase Orders from Lilly in accordance with this
Section 5.4. Amylin will notify Lilly in writing of its acceptance or rejection
of a specific Purchase Order within five (5) Business Days of receipt thereof
(e-mail notification is acceptable). Amylin shall not have the right to reject a
Purchase Order submitted to Amylin in accordance with this Section 5.4, except
to the extent it exceeds the most recent applicable Forecast by more than 20%;
provided, however, that acceptance of a Purchase Order shall not guarantee that
Amylin will have supply sufficient to fill such Purchase Order at the time such
Purchase Order is submitted, it being agreed that Amylin shall fill such
Purchase Order as soon as sufficient supply is available. Upon receipt and
acceptance of each Purchase Order by Amylin hereunder, Amylin will use
Commercially Reasonable Efforts to supply the EQW Product in such quantities on
the delivery dates specified in such Purchase Order, unless otherwise mutually
agreed to in writing by the Parties, except to the extent such Purchase Order
exceeds the applicable Forecast by more than 20%. Except as set forth in
Section 11.4, Purchase Orders accepted by Amylin may not be cancelled except by
mutual agreement of the Parties.

5.5 Title Transfer; Shipment of EQW Product. Shipment of EQW Product ordered by
Lilly will be to one or more distribution service providers designated by Lilly.
Amylin will not make direct shipments to final customers in OUS. Lilly will
select and pay the carrier to be used. EQW Product will be shipped FCA (Amylin
Facility) Incoterms 2000 or as may otherwise be required pursuant to Applicable
Laws. Title and risk of loss or damage to the EQW Product will remain with
Amylin until the EQW Product is delivered to the carrier, at which time title to
EQW Product will rest in, and risk of loss or damage to EQW Product will pass
to, Lilly. Lilly will cause EQW Product to be picked up at the Facility dock no
later than fifteen (15) Business Days after the later of (i) the delivery date
specified in the applicable Purchase Order, and (ii) the date Amylin makes such
EQW Product available for shipment. Any discrepancies between quantity shipped
from Amylin and quantity arriving at Lilly will be jointly investigated.

5.6 Payment. Amylin shall promptly invoice Lilly for the EQW Product (including
for clarity, Components) delivered hereunder promptly after each such delivery
of EQW Product. All payments to be made by one Party to the other Party under
this Agreement shall be made in Dollars and may be paid by bank wire transfer in
immediately available funds to a bank account designated in writing from time to
time by the Party entitled to receive such payment. Except as expressly set
forth herein, all payments to Amylin under this Agreement shall be paid in full
by Lilly within •[…***…] from the date of invoice.

5.7 No Set-Off. Except as expressly otherwise contemplated by the terms of this
Agreement, neither Party shall have any right to offset against any amounts
otherwise payable by such Party to the other Party under this Agreement, to
satisfy any amounts to which the first Party may be entitled to pursuant to this
Agreement.

5.8 Late Payment. All past due amounts owed by one Party to the other Party
under this Agreement shall bear interest at a rate equal to […***…].

 

 

 

• *** Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

5.9 Taxes. Lilly acknowledges it is responsible for any Value Added Tax and
sales taxes related to the purchase of EQW Product.

5.10 Inventory Management. Amylin and Lilly shall coordinate in good faith and
use Commercially Reasonable Efforts to minimize the amount of EQW Product
(including Components) inventory and other packaging and labeling materials with
respect thereto, that will be held by Lilly or any of its Affiliates in order to
minimize the obsolescence thereof under Section 11.4.

ARTICLE 6.

LABELING AND PACKAGING

6.1 Labeling and Packing. Amylin will ensure that the EQW Product that is
delivered to Lilly hereunder is prepared and packed for shipment in compliance
with applicable Regulatory Approvals and cGMP, and in accordance with the MRD
and the Amended and Restated Quality Agreement. All labeling and packaging for
EQW Product, including use of the Amylin Marks and Lilly Marks, shall be
consistent, and at a level of quality commensurate, with that in effect
immediately prior to the Effective Date.

6.2 Lot Numbering. Amylin’s lot numbers will be affixed on the containers for
the EQW Product and on each shipping carton in accordance with Applicable Laws.

6.3 Release Testing. The QLT has established procedures for release testing EQW
Product Manufactured for Lilly to ensure that EQW Product conforms to Applicable
Laws.

6.4 Transition of Labeling and Packaging Capabilities OUS. As of the Effective
Date, Lilly performs finished product labeling and packaging with respect to EQW
Product purchased by Lilly from Amylin hereunder for use OUS. Consistent with
the Settlement and Termination Agreement and the Transition Agreement, Amylin
will assume responsibility for packaging and labeling EQW Product to be sold by
Amylin OUS as set forth in the Settlement and Termination Agreement and the
Transition Agreement. The Parties’ respective obligations with respect to
transitioning to Amylin packaging and labeling activities with respect to the
EQW Product for OUS shall be as set forth in the Settlement and Termination
Agreement and the Transition Agreement. The Parties’ respective obligations for
costs and expenses with respect to such transition shall be as set forth in the
foregoing.

ARTICLE 7.

REGULATORY AND RECALL

7.1 Regulatory Responsibility. All matters related to the Parties’ regulatory
responsibilities, including, without limitation, recall of EQW Product,
regulatory communications, cooperation between the Parties, quality assurance
and manufacturing audits, will be as set forth in this Agreement, the Amended
and Restated Quality Agreement, the Settlement and Termination Agreement and the
Transition Agreement. The QLT will also coordinate contacts with Regulatory
Authorities with respect to the EQW Product. Lilly shall, on a timely basis,
provide Amylin with information that Lilly has that is reasonably necessary and
relevant to Amylin’s obligations hereunder in fulfilling such regulatory
requirements. Amylin shall, on a timely basis, provide Lilly with information
that Amylin has that is reasonably necessary and relevant to Lilly’s obligations

 

13



--------------------------------------------------------------------------------

hereunder in fulfilling such regulatory requirements. For clarity, this
Section 7.1 is not intended and shall not be construed to cover information
reasonably necessary in connection with Manufacturing Transition Activities.

7.2 Recalls. The Parties agree to immediately inform each other in writing of
all incidents that are, and/or any EQW Product that may be the subject of recall
or market withdrawals. Recalls and market withdrawals with respect to the EQW
Product or any Component shall be handled in accordance with, and subject to,
Section 9.10 of the Settlement and Termination Agreement and the Amended and
Restated Quality Agreement.

7.3 Acceptance and Rejection.

(a) Lilly shall be allowed a maximum of ninety (90) days from the date of
receipt of any shipment for inspection to provide written notice to Amylin of
rejection of any portion or all of that shipment (“Inspection Period”). If Lilly
does not deliver such written notice to Amylin within such Inspection Period,
Lilly shall be deemed to have accepted the shipment, except in the case of
Latent Defects.

(b) Promptly following Amylin’s receipt of Lilly’s notice of rejection, Amylin
and Lilly shall mutually determine whether the rejected shipment conformed to
the Specifications and warranties and, if the rejected shipment did not so
conform, in what ways the rejected shipment did not so conform. If the Parties
cannot agree upon such issue by the end of the Inspection Period, then the head
of Quality (or any successor position) of Amylin and the head of Quality (or any
successor position) of Lilly shall mutually determine in good faith whether the
rejected shipment conformed to the Specifications and warranties, using such
further testing procedures as such individuals may agree. Such individuals may
submit the rejected items to a mutually acceptable, independent laboratory for
determination of whether such items conformed to the Specifications and
warranties, if such individuals cannot reach agreement regarding whether the
shipment conformed to the Specifications and warranties or such individuals
agree that such a submission is appropriate. The non-prevailing Party shall bear
all reasonable costs of such independent laboratory assessment. Lilly shall
provide to Amylin samples of rejected EQW Product, as Amylin shall reasonably
request for the purpose of performing additional testing pursuant to this
Section 7.3.

(c) If it is determined that the rejected EQW Product was non-conforming, then
Amylin shall replace such EQW Product as promptly as practicable, at Amylin’s
sole cost and expense, or refund to Lilly the amounts paid by Lilly with respect
to such EQW Product, as Lilly may elect. Amylin shall reimburse Lilly for
Lilly’s cost of return or disposal of rejected, non-conforming EQW Product.
Non-conforming EQW Product shall be returned to Amylin or disposed of, as
directed by Amylin.

ARTICLE 8.

INTELLECTUAL PROPERTY

Pursuant to the Settlement and Termination Agreement, the Parties have each
granted to the other licenses and other rights with respect to intellectual
property, and the terms and conditions of the Settlement and Termination
Agreement shall govern such grants. Any

 

14



--------------------------------------------------------------------------------

inventions resulting from the activities contemplated by this Agreement shall
also be governed by the provisions of the Settlement and Termination Agreement.
This Article shall be subject to the Development and License Agreement between
Amylin and Alkermes Controlled Therapeutics Inc. II, dated May 15, 2000, as
amended.

ARTICLE 9.

REPRESENTATIONS AND WARRANTIES OF LILLY

Lilly hereby represents and warrants to Amylin that, as of the Effective Date:

9.1 Organization and Standing. Lilly is a corporation duly organized, validly
existing and in good standing under the laws of the State of Indiana.

9.2 Power and Authority. Lilly has all requisite corporate power and authority
to execute, deliver, and perform this Agreement and to consummate the
transactions contemplated herein. The execution, delivery, and performance of
this Agreement by Lilly does not, and the consummation of the transactions
contemplated hereby will not, violate any provisions of Lilly’s organizational
documents, bylaws, or any Applicable Law applicable to Lilly, or any material
agreement, mortgage, lease, instrument, order, judgment, or decree to which
Lilly is a party or by which Lilly is bound.

9.3 Corporate Action; Binding Effect. Lilly has duly and properly taken all
action required by law, its organizational documents, or otherwise, to authorize
the execution, delivery, and performance of this Agreement and the other
instruments to be executed and delivered by it pursuant hereto and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by Lilly and constitutes, and the other
instruments contemplated hereby when duly executed and delivered by Lilly will
constitute, legal, valid, and binding obligations of Lilly enforceable against
it in accordance with its respective terms, except as enforcement may be
affected by bankruptcy, insolvency, or other similar laws.

9.4 Governmental Approval. Except as contemplated by this Agreement, no consent,
approval, waiver, order or authorization of, or registration, declaration or
filing with, any Regulatory Authority or any other Third Person is required in
connection with the execution, delivery and performance of this Agreement, or
any agreement or instrument contemplated by this Agreement, by Lilly or the
performance by Lilly of its obligations contemplated hereby and thereby.

9.5 Brokerage. No broker, finder or similar agent has been employed by or on
behalf of Lilly, and no Person with which Lilly has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.

9.6 Litigation. There are no pending or, to Lilly’s knowledge, threatened
judicial, administrative or arbitral actions, claims, suits or proceedings
pending as of the date hereof against Lilly relating to the subject matter of
this Agreement, which, either individually or together with any other, will have
a material adverse effect on the ability of Lilly to perform its obligations
under this Agreement or any agreement or instrument contemplated hereby.

 

15



--------------------------------------------------------------------------------

9.7 Not Debarred. Lilly is not debarred and has not and will not use in any
capacity the services of any Person debarred under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992. If at any time this representation and
warranty is no longer accurate, Lilly will immediately notify Amylin of such
fact.

9.8 Applicable Laws. Lilly will comply with Applicable Laws relating to its
distributing, marketing, promoting and selling of the EQW Product.

9.9 Implied Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 9, LILLY
MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND LILLY SPECIFICALLY DISCLAIMS ANY
AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND WARRANTY OF
NONINFRINGEMENT.

ARTICLE 10.

REPRESENTATIONS AND WARRANTIES OF AMYLIN

Amylin hereby represents and warrants to Lilly that, as of the Effective Date:

10.1 Organization and Standing. Amylin is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

10.2 Power and Authority. Amylin has all requisite corporate power and authority
to execute, deliver, and perform this Agreement and to consummate the
transactions contemplated herein. The execution, delivery, and performance of
this Agreement by Amylin does not, and the consummation of the transactions
contemplated hereby will not, violate any provisions of Amylin’s organizational
documents, bylaws, or any Applicable Laws applicable to Amylin, or any material
agreement, mortgage, lease, instrument, order, judgment, or decree to which
Amylin is a party or by which Amylin is bound.

10.3 Corporate Action; Binding Effect. Amylin has duly and properly taken all
action required by law, its organizational documents, or otherwise, to authorize
the execution, delivery, and performance of this Agreement and the other
instruments to be executed and delivered by it pursuant hereto and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by Amylin and constitutes, and the other
instruments contemplated hereby when duly executed and delivered by Amylin will
constitute, legal, valid, and binding obligations of Amylin enforceable against
it in accordance with its respective terms, except as enforcement may be
affected by bankruptcy, insolvency, or other similar laws.

10.4 Governmental Approval. Except as contemplated by this Agreement, no
consent, approval, waiver, order or authorization of, or registration,
declaration or filing with, any Regulatory Authority or any other Third Person
is required in connection with the execution, delivery and performance of this
Agreement, or any agreement or instrument contemplated by this Agreement, by
Amylin or the performance by Amylin of its obligations contemplated hereby and
thereby.

 

16



--------------------------------------------------------------------------------

10.5 Brokerage. No broker, finder or similar agent has been employed by or on
behalf of Amylin, and no Person with which Amylin has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.

10.6 Litigation. There are no pending or, to Amylin’s knowledge, threatened
judicial, administrative or arbitral actions, claims, suits or proceedings
pending as of the date hereof against Amylin relating to the subject matter of
this Agreement, which, either individually or together with any other, will have
a material adverse effect on the ability of Amylin to perform its obligations
under this Agreement or any agreement or instrument contemplated hereby.

10.7 Not Debarred. Amylin is not debarred and has not and will not use in any
capacity the services of any Person debarred under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992. If at any time this representation and
warranty is no longer accurate, Amylin will immediately notify Lilly of such
fact.

10.8 EQW Product Specifications. Amylin will use its Commercially Reasonable
Efforts to ensure that as of the date of delivery, EQW Product delivered by
Amylin to Lilly hereunder: (i) will conform to the Specifications in effect at
the time of Manufacture, (ii) will have been Manufactured in accordance with
cGMP and cQSR, as applicable, in effect at the time of Manufacture, (iii) will
not be adulterated or misbranded by Amylin within the meaning of the FD&C Act,
and (iv) will not have been knowingly Manufactured or sold in violation of any
Applicable Laws of the US in any material respect. Upon delivery to Lilly, FCA
(Amylin’s Facility) Incoterms 2000, Amylin will convey good title to the EQW
Product to Lilly as of the date of shipment, free and clear of any lien or
encumbrance.

10.9 Applicable Laws. Amylin will comply with Applicable Laws relating to its
supply of the EQW Product.

10.10 Implied Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 10,
AMYLIN MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT
OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND AMYLIN SPECIFICALLY
DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND
WARRANTY OF NONINFRINGEMENT.

ARTICLE 11.

TERM OF AGREEMENT; TERMINATION

11.1 Term of Agreement. Unless earlier terminated in accordance with this
Article 11, this Agreement will take effect and commence on the Effective Date
and will expire on the earlier of: (a) the Transition Completion Date, or (b) on
a country-by-country basis, the Country Transition Date for such country (the
“Term”). This Agreement may also be terminated by mutual written agreement of
the Parties.

11.2 Termination for Cause. In addition to each Party’s right to terminate under
Section 11.1 above, this Agreement may be terminated as follows:

 

17



--------------------------------------------------------------------------------

(a) A Party may terminate this Agreement immediately by providing written notice
to the other Party if the other Party is declared insolvent or bankrupt by a
court of competent jurisdiction, or a voluntary petition of bankruptcy is filed
in any court of competent jurisdiction by the other Party or an involuntary
petition for relief under the United States Bankruptcy Code is filed in a court
of competent jurisdiction against the other Party which is not dismissed within
thirty (30) days of its filing, or the other Party makes or executes any
assignment for the benefit of creditors.

(b) Either Party may terminate this Agreement in the event of a material breach
of this Agreement by the other; provided that if the breaching Party cures such
material breach within the cure period provided in Section 11.3, then the other
Party will be obligated to continue to perform its obligations under this
Agreement, and this Agreement will continue in full force and effect.

11.3 Procedures for Termination for Material Breach. A termination of this
Agreement pursuant to Section 11.2(b) shall not be effective unless the
terminating Party complies with the following procedures: The terminating Party
will give the other Party prior written notice thereof, specifying in reasonable
detail the alleged material breach, and if such alleged material breach or
material default continues unremedied for a period of thirty (30) days after the
date of receipt of the notification or, if the material breach reasonably cannot
be corrected or remedied within thirty (30) days, then if (i) the defaulting
Party has not commenced remedying said material breach within said thirty
(30) days and is not diligently pursuing completion of same, or (ii) said
material breach or material default has not been corrected or remedied within
one-hundred twenty (120) days, then such terminating Party may immediately
terminate this Agreement by again providing written notification to the
defaulting Party and such termination shall be effective as of the date that
such notice was delivered to the other Party. This Section 11.3 will not be
exclusive and will not be in lieu of any other remedies available to a Party
hereto for any breach or default hereunder on the part of the other Party.

11.4 Effect of Termination or Expiration.

(a) Upon expiration or termination for any reason of this Agreement in its
entirety or, in the case of partial expiration of this Agreement with respect to
any country, Lilly will provide to Amylin a complete written inventory of all
EQW Product, including Components, EQW Product in finished, packaged form, and
packaging and labeling materials with respect thereto held by Lilly or any of
its Affiliates, which written inventory in the case of a country-specific
expiration shall specify country-specific EQW Product, including Components, EQW
Product in finished, packaged form, and packaging and labeling materials with
respect thereto held by Lilly or any of its Affiliates with respect to such
country(ies). Amylin shall notify Lilly within •[…***…] of the receipt of such
written inventory whether Amylin desires, in its sole discretion, to designate
such EQW Product, Components, EQW Product in finished, packaged form, or the
packaging and labeling materials with respect thereto as Obsolete. For purposes
of this Section 11.4, “Obsolete” means, with respect to EQW Product, Components,
EQW Product in finished, packaged form, and or the packaging and labeling
materials with respect thereto that (i)

 

 

 

• *** Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

such product is expired or has a remaining shelf life determined by Amylin to be
inadequate, or (ii) Amylin otherwise desires for any reason not to purchase such
product, packaging or labeling materials pursuant to this Section 11.4.

(i) Amylin and Lilly shall share equally Lilly’s Standard Costs associated with
any Obsolete inventory designated by Amylin pursuant to the foregoing
Section 11.4(a). Lilly shall destroy all such Obsolete inventory and, for
clarity, the costs of destruction shall be as set forth in Lilly’s Standard
Costs with respect to such Obsolete inventory and borne equally by the Parties
as described herein. “Lilly’s Standard Costs” shall mean those amounts set forth
on Exhibit 11.4(a)(i).

(ii) Within •[…***…] of the delivery of such written inventory or such earlier
or later date as the Parties agree in writing, Lilly shall deliver to Amylin
such inventory of EQW Product and packaging and labeling materials, other than
any Obsolete inventory (as designated by Amylin in accordance with
Section 11.4(a)). Such inventory shall be delivered to Amylin or its designee
[…***…] facility and Lilly shall invoice Amylin for Lilly’s Standard Costs of
such inventory and fifty percent (50%) of Lilly’s Standard Costs for the
Obsolete inventory. Such invoice shall itemize Lilly’s Standard Costs included
therein. Amylin shall reimburse Lilly for such inventory at Lilly’s Standard
Costs by payment to Lilly within […***…] after receipt of the applicable
invoice. Upon Amylin’s reasonable request, Lilly shall provide Amylin with
supporting documentation to confirm the amounts set forth in the applicable
invoice.

(iii) Notwithstanding the foregoing, in the event that at any time Amylin
experiences any obsolescence with respect to any inventory purchased from Lilly
pursuant to this Section 11.4 for any reason (including in circumstances where
such inventory becomes Obsolete within the meaning of clause (i) of such
definition) and such inventory is destroyed by or on behalf of Amylin or its
designee, Amylin shall provide to Lilly evidence of such destruction. Lilly
shall reimburse Amylin an amount equal to fifty percent (50%) of the amounts
paid by Amylin to Lilly for such inventory pursuant to this Section 11.4 plus
fifty percent (50%) of the costs of the destruction thereof within […***…] of
the receipt of such evidence of destruction and an invoice setting forth the
applicable amounts due. Upon Lilly’s reasonable request, Amylin shall provide
Lilly with supporting documentation to confirm the amounts set forth in the
applicable invoice.

(b) Upon expiration or termination for any reason of this Agreement in its
entirety or, in the case of partial expiration of this Agreement with respect to
any country, with respect to any unfulfilled Purchase Orders accepted by Amylin
for which EQW Product (including, for clarity, Components) has not been
delivered to Lilly, Lilly shall have the right to cancel any or all such
Purchase Orders without payment or penalty, unless this Agreement is terminating
or expiring in its entirety, in which case, all such Purchase Orders shall
cancel automatically. Notwithstanding the foregoing, in the event that, as a
result of the cancellation of any such Purchase Order, Amylin experiences any
obsolescence with respect to such EQW Product (including Components) at any time
for any reason (including in circumstances where

 

 

 

• *** Confidential Treatment Requested

 

19



--------------------------------------------------------------------------------

such inventory becomes Obsolete within the meaning of clause (i) of such
definition) and such EQW Product (and Components) are destroyed by Amylin,
Amylin shall provide to Lilly evidence of such destruction and Lilly shall
reimburse Amylin an amount equal to fifty percent (50%) of (x) the destruction
costs and (y) the purchase price with respect thereto set forth in Section 3.2
or 3.4, as applicable (provided that in the case of any work-in-progress that is
not completed by Amylin as of the date the applicable termination or expiration
that results in obsolescence of materials (including Components) that are not
subsequently used or sold by or on behalf of Amylin, the amounts reimbursed by
Lilly shall be equal to fifty percent (50%) of Amylin’s standard costs of
producing or acquiring such work-in-progress inventory, not to exceed fifty
percent (50%) of the purchase price for EQW Product (or Components) set forth in
Section 3.2 or 3.4, as applicable). Lilly shall reimburse Amylin for such
inventory by payment to Amylin within •[…***…] after receipt of the applicable
invoice. Such invoice shall itemize Amylin’s standard costs included therein.

11.5 Continuing Obligations. Expiration or termination of this Agreement for any
reason will not relieve the Parties of any obligation accruing prior thereto or
any antecedent breach of the provisions of this Agreement, and will be without
prejudice to the rights and remedies of either Party with respect to any
antecedent breach of the provisions of this Agreement. Without limiting the
generality of the foregoing and in addition to the foregoing, no expiration or
termination of this Agreement, whether by lapse of time or otherwise, will serve
to terminate the rights and obligations of the Parties hereto under Articles 1,
7, 8, 12, 13 and 15, and Sections 4.7, 5.6 through 5.9 (to the extent relating
to payment obligations arising prior to the applicable expiration or termination
hereof), 11.4 through 11.7, 16.1 through 16.13, 16.15 and 16.16 or rights and
obligations which otherwise expressly survive the expiration or termination of
this Agreement and Sections which are necessary to give effect to rights and
obligations which expressly survive the expiration or termination of this
Agreement.

11.6 Non-Exclusive Remedies. Except as otherwise provided herein, the remedies
set forth in this Article 11 or elsewhere in this Agreement will be in addition
to, and will not be to the exclusion of, any other remedies available to the
Parties at law, in equity or under this Agreement, the Settlement and
Termination Agreement or any other Ancillary Agreements.

11.7 Mitigation of Damages. In the event of any breach of this Agreement by
Amylin or Lilly, the other Party shall take reasonable actions to mitigate its
damages.

ARTICLE 12.

DISPUTE RESOLUTION

Except as set forth herein, disputes between the Parties concerning either
Party’s rights or obligations under this Agreement shall be resolved as set
forth in the Settlement and Termination Agreement.

 

 

 

• *** Confidential Treatment Requested

 

20



--------------------------------------------------------------------------------

ARTICLE 13.

CONFIDENTIALITY

Confidentiality, nondisclosure and nonuse of information and publication
relating to the activities contemplated by this Agreement shall be governed by
the provisions of the Settlement and Termination Agreement.

ARTICLE 14.

ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

14.1 Compliance with Law. Each of the Parties will comply with all Applicable
Laws relating to its obligations hereunder.

14.2 Commercially Reasonable Efforts. Except as otherwise provided in this
Agreement or the Settlement and Termination Agreement, Lilly and Amylin each
hereby agree to use all Commercially Reasonable Efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary or proper to make effective the transactions contemplated by this
Agreement, including such actions as may be reasonably necessary to obtain
approvals and consents of any Regulatory Authority and other Persons; provided,
however, that no Party will be required to (i) pay money (other than as
expressly required pursuant to this Agreement or the Settlement and Termination
Agreement or as implicitly required in order for a Party to carry out its
obligations hereunder), or (ii) assume any other material obligation not
otherwise required to be assumed by this Agreement or the Settlement and
Termination Agreement.

14.3 Further Assurances. The Parties intend that this Agreement contain all
consents, licenses and authorizations from one Party to the other necessary to
enable each Party to perform its obligations hereunder. In the event any further
such consents, licenses or authorizations are necessary, each Party agrees to
take such further actions and execute such further agreements as may be
reasonably necessary to carry out the intent and purposes of this Agreement.

ARTICLE 15.

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

15.1 Indemnification. Indemnification obligations of the Parties will be
provided as set forth in the Settlement and Termination Agreement.

15.2 Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR PUNITIVE DAMAGES, HOWEVER
CAUSED OR UPON ANY THEORY OF LIABILITY (INCLUDING A PARTY’S OWN NEGLIGENCE,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (OR THE NEGLIGENCE, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF A PARTY’S EMPLOYEES, AGENTS CONTRACTORS OR
SUBCONTRACTORS)). NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THE INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT.

 

21



--------------------------------------------------------------------------------

15.3 Insurance. The Parties’ obligations with respect to insurance coverage
throughout the Term will be as set forth in the Settlement and Termination
Agreement.

ARTICLE 16.

MISCELLANEOUS PROVISIONS

16.1 Successors and Assigns. This Agreement may not be assigned or otherwise
transferred, nor, except as expressly provided hereunder, may any right or
obligation hereunder be assigned or transferred by either Party without the
prior written consent of the other Party (not to be unreasonably withheld or
delayed); provided, however, that either Party may, without such consent, assign
this Agreement to a Third Party to which such Party has assigned its rights and
obligations under the Settlement and Termination Agreement in accordance with
Section 13.16(a) thereof. In the event of such transaction, however,
intellectual property rights of the acquiring party to such transaction (if
other than one of the Parties to this Agreement) shall not be included in any
technology licensed hereunder. The rights and obligations of the Parties under
this Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the Parties. Any attempted assignment not in accordance
with this Section 16.1 and/or Section 8.2 of the Transition Agreement will be
void. No assignment or transfer of this Agreement or any obligation hereunder
shall relieve the assignor or transferor of any of its obligations hereunder or
under the Settlement and Termination Agreement (including in respect of
indemnification and confidentiality), and notwithstanding any such assignment or
transfer, this Agreement shall remain an “Ancillary Agreement” under the
Settlement and Termination Agreement.

16.2 Notices. Unless otherwise stated in this Agreement as to the method of
delivery, all notices or other communications required or permitted to be given
hereunder will be as set forth in Section 13.13 of the Settlement and
Termination Agreement.

16.3 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

16.4 Entire Agreement; Amendment. This Agreement (together with the schedules
and exhibits hereto and the Settlement and Termination Agreement, the Ancillary
Agreements and the Note Documents) sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties with respect
to the subject matter hereof and supersedes and terminates all prior and
contemporaneous agreements and understandings between the Parties, whether oral
or written. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

16.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the

 

22



--------------------------------------------------------------------------------

same instrument. This Agreement may be executed by facsimile or other electronic
signatures and such signatures will be deemed to bind each Party as if they were
original signatures.

16.6 Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of New York, without giving effect to any
conflicts of laws principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

16.7 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

16.8 Third Party Beneficiaries. No Third Party is intended or shall be deemed to
be a beneficiary of any provision of this Agreement.

16.9 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

16.10 Schedules, Exhibits and Attachments. All schedules, exhibits and
attachments referred to herein are intended to be and hereby are specifically
made part of this Agreement. However, if there is a conflict between a term or
condition of such schedules, exhibits and attachments and this Agreement, the
terms and conditions of this Agreement shall prevail.

16.11 No Joint Venture. Nothing contained in this Agreement will be deemed to
create any joint venture or partnership between the Parties hereto, and, except
as is expressly set forth herein, neither Party will have any right by virtue of
this Agreement to bind the other Party in any manner whatsoever.

16.12 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall use their best efforts in good faith to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

16.13 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

16.14 Force Majeure. If either Party is prevented from complying, either totally
or in part, with any of the terms or provisions set forth herein by reason of an
event of Force Majeure, including, by way of example and not of limitation,
fire, flood, explosion, storm, strike, lockout or other labor dispute, riot,
war, rebellion, accidents, terrorist acts, acts of God, acts of governmental
agencies or instrumentalities, inability to obtain materials from suppliers, or
any other similar or dissimilar cause, in each case to the extent beyond its
reasonable control (“Force Majeure”), such Party will provide written notice of
such event to the other Party. Said notice will be provided within five
(5) Business Days of the occurrence of such event and will identify the
requirements of this Agreement or such of its obligations as may be affected,
and, to the extent so affected, said obligations will be suspended during the
period of such disability. The Party prevented from

 

23



--------------------------------------------------------------------------------

performing hereunder will use Commercially Reasonably Efforts to remove such
disability as promptly as possible and will continue performance whenever such
causes are removed. The Party so affected will give to the other Party a good
faith estimate of the continuing effect of the Force Majeure condition and the
duration of the affected Party’s nonperformance. If the period of any previous
actual nonperformance of a Party because of Force Majeure conditions plus the
anticipated future period of such Party’s nonperformance because of such
conditions will exceed an aggregate of one hundred twenty (120) days within any
one year period, the other Party may terminate this Agreement by prior written
notice to the nonperforming Party.

16.15 Interpretation. In construing this Agreement, “include” or “including”
means “including without limitation.”

16.16 United States Dollars. References in this Agreement to “Dollars” or “$”
shall mean the legal tender of the United States of America.

[signature page to follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

ELI LILLY AND COMPANY

By:

 

/s/ Enrique A. Conterno

Printed Name: Enrique A. Conterno

Title:

  Senior VP and President - Lilly Diabetes

Date:

  November 7, 2011

AMYLIN PHARMACEUTICALS, INC.

By:

 

/s/ Daniel M. Bradbury

Printed Name: Daniel M. Bradbury

Title: President and Chief Executive Officer

Date: November 7, 2011



--------------------------------------------------------------------------------

EXHIBIT 3.4

COMPONENT PURCHASE PRICES

 

Vial Connector:    $•[…***…] per unit Diluent Syringe:    $[…***…] per unit
Plunger Backstop:    $[…***…] per unit Plunger Rod:    $[…***…] per unit
Needles:    $[…***…] per unit

 

 

 

• *** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

EXHIBIT 5.4

MINIMUM LOT SIZE

 

Vials:    •[…***…] Vial Connectors:    […***…] Diluent Syringes:    […***…]
Plunger Backstops:    […***…] Plunger Rods:    […***…] Needles:    […***…]

 

 

 

• *** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

EXHIBIT 11.4(a)(i)

LILLY’S STANDARD COSTS

•[…***…]

 

 

 

• *** Confidential Treatment Requested